Citation Nr: 0516496	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for the 
veteran's service-connected corneal scar of the right eye.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel











INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from 
September 1950 to June 1952.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied entitlement to an increased 
(compensable) rating for his service-connected corneal scar 
of the right eye.


FINDING OF FACT

The veteran's service-connected corneal scar of the right eye 
is manifested by no impairment to vision or visual field; 
with visual acuity of 20/25 in the right eye and 20/20 in the 
left eye; with pupils that are direct and consensual; with 
extra-ocular muscles that show full range of motion; with 
confrontation field full to finger counting; with occasional 
itching and tearing, with no complaints of pain or rest 
requirements; with a 2 mm anterior stromal corneal scar 
horizontally positioned at 11:00; with no related glaucoma; 
and with no active pathology.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for the veteran's service-connected corneal scar of the right 
eye have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.84a, Diagnostic Code 6009 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a January 2002 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to his increased rating claim. The RO informed 
the veteran that to establish his claim, he needed evidence 
of symptoms and findings that his condition has worsened and 
now meet the criteria for a higher evaluation. Specifically, 
the RO informed the veteran that to establish entitlement, he 
will need to obtain evidence such as VA records, private 
medical records, treatment records, employment records, and 
records from other federal agencies. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its January 2002 
letter, the RO informed the veteran that it would review his 
claim and inform him of the information needed to process his 
claim. The information required would include examination 
reports and treatment records. The RO informed him that it 
would assist him in obtaining the evidence necessary to 
support his claim.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the January 
2002 letter, the RO instructed the veteran to provide 
information about any person or agency who may have 
additional evidence. Specifically, the RO requested the 
veteran to complete VA Form 21-4142, to provide information 
including the name, address, and dates involved, of 
individuals and facilities who may have records that could 
help the RO decide the claim.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the January 2002 letter, 
the RO instructed the veteran to send in the requested 
information and evidence promptly, within a designated period 
of time. It also informed him that failure to timely submit 
the requested information would result in adjudication of his 
claim based only on the evidence received.

Throughout the adjudication process and in the January 2002 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. The veteran has not provided any 
information about treatment records that has not already been 
requested and obtained.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

VA conducted an examination in March 2002. The examination 
revealed a reported history of a corneal scar to the right 
eye secondary to trauma. The examination showed an assessment 
of compound hypermetropic astigmatism in the right eye, 
surgical history of the left eye, and a corneal scar of the 
right eye, which was noted to be stable. The right eye visual 
acuity was 20/25 +2 and the left was 20/20. He was scheduled 
for a one year follow-up check-up examination. The 
examination indicated no complaints by the veteran.

VA examined the veteran again in January 2003. The report 
noted no complaints by the veteran and found the old corneal 
scar in the right eye to be stable. However, the examination 
indicated a possible glaucoma condition due to intraocular 
pressure.

Pursuant to the Board's remand instructions, VA conducted a 
further examination in August 2004. The examination reported 
the veteran's chief complaints to be occasional itching and 
tearing in both eyes. The examination showed right eye visual 
acuity at 20/25 -2 and left eye 20/20. Pupils were found to 
be direct and consensual. Extra-ocular muscles showed full 
range of motion in both eyes. The confrontation field was 
full finger counting for both eyes. Slit lamp examination 
showed the lids, lashes, iris, and conjuctiva of both eyes to 
be normal. The cornea of the right eye revealed a 2 mm 
anterior stromal corneal scar, horizontally positioned at 
11:00. There was no active pathology, and the scar was found 
not to impair vision or visual field. 

In regards to ocular hypertension, the examiner noted that 
the veteran had a history of elevated intra-ocular pressures 
in the past, but there was no current evidence of optic nerve 
damage and visual fields were full. The elevated intra-ocular 
pressure was attributed to increased corneal thickness in 
both eyes, which was noted to be unrelated to the service-
connected corneal scar in the right eye. The history of 
bilateral granulomatous anterior uveitis was currently 
inactive and noted to be unrelated to the corneal scar. The 
examiner concluded that the veteran did not have glaucoma.


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's corneal scar of the right eye is rated under 
the criteria in the rating schedule for an unhealed injury of 
the eye, in chronic form. Under the code, the condition is 
rated from 10 percent to 100 percent based upon the extent of 
impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, with an additional 10 
percent added during the continuance of active pathology. The 
minimum evaluation during active pathology is 10 percent. 38 
C.F.R. § 4.84a, Diagnostic Code 6009 (2004).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole. Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

At his most current examination in August 2004, the veteran 
complained of occasional itchiness and tearing up of his 
eyes. At his previous VA examinations in January 2003 and 
March 2002, the veteran did not report any subjective 
complaints. There has been no reported complaints of pain, 
rest requirements, or episodic incapacity. The veteran 
contends that his current condition warrants a compensable 
rating.

The veteran's examinations have consistently indicated normal 
vision. The veteran's service connected corneal scar of the 
right eye has not resulted in loss of visual acuity or the 
field of vision. The right eye visual acuity has been 
consistently 20/25 and the left eye has been consistently 
20/20. The January 2003 examination revealed a suspected 
possibility of glaucoma, but in August 2004, that possibility 
was ruled out as the examiner indicated that the veteran did 
not have glaucoma. It was noted that the elevated intra-
ocular pressure was attributed to increased corneal thickness 
in both eyes, which was noted to be unrelated to the service-
connected corneal scar in the right eye. The corneal scar in 
the right eye was examined by VA in August 2004. However, the 
examiner found no active pathology, and found that the scar 
did not impair the veteran's vision or his visual field. 

The medical evidence reveals that the veteran's corneal scar 
of the right eye is currently asymptomatic, without active 
pathology, and there is no indication or complaints of pain 
or the need for rest. There is also no related impairment of 
vision or the visual field, and there is no indication of any 
other related disablement. Thus the evidence of record does 
not indicate the veteran is entitled to a compensable rating 
for his service-connected corneal scar of the right eye. As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disability warrants a 
higher (compensable) rating, he has not provided medical 
evidence demonstrating his manifestations warrant a higher 
rating under the schedular criteria.

As the preponderance of the evidence is against his claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected claim. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the disabilities. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected corneal scar of the right eye are those 
contemplated by the regular schedular standards. It must be 
emphasized that the disability ratings are not job specific. 
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1 (2004). 
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to a compensable evaluation for service-connected 
corneal scar of the right eye is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


